NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VICTOR H. SANCHEZ-NARABE, AKA                   No.    15-72702
Victor Lopez, AKA Victor Hiroshim
Sanchez, AKA Victor Hiroshima Sanchez,          Agency No. A072-245-554
AKA Victor Narabe Sanchez, AKA Victor
Hiroshima Sanchez Narabe,
                                                MEMORANDUM*
                Petitioner,

 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Victor Sanchez-Narabe, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying his applications for cancellation of removal,

asylum, withholding of removal, and protection under the Convention Against

Torture. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law. Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008). We

deny the petition for review.

      The agency did not err in denying cancellation of removal, asylum, and

withholding of removal, where Sanchez-Narabe failed to meet his burden of proof

to establish that his conviction under California Health & Safety Code (“CHSC”)

section 11379(a) is not a controlled substance violation constituting an aggravated

felony or particularly serious crime that renders him ineligible for these forms of

relief. See 8 U.S.C. §§ 1229b(a)(3), 1158(b)(2)(A)(ii), (B)(i), 1231(b)(3)(B)(ii);

Pereida v. Wilkinson, 141 S. Ct. 754, 766 (2021) (an applicant for relief from

removal cannot establish eligibility where a conviction record is inconclusive as to

which elements of a divisible statute formed the offense); Marinelarena v.

Garland, 6 F.4th 975, 977 (9th Cir. 2021) (an applicant for cancellation of removal

bears the burden of showing that a conviction is not disqualifying); United States v.

Barragan, 871 F.3d 689, 715 (9th Cir. 2017) (CHSC § 11379 is divisible); Matter

of Y-L-, 23 I. & N. Dec. 270, 274 (A.G. 2002), disapproved of on other grounds in

Zheng v. Ashcroft, 332 F.3d 1186, 1196 (9th Cir. 2003) (aggravated felonies

involving trafficking in controlled substances are presumptively particularly


                                          2                                     15-72702
serious crimes).

      PETITION FOR REVIEW DENIED.




                             3      15-72702